Citation Nr: 0939491	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an effective date earlier than March 16, 
2001, for the award of a 40 percent rating for chronic lower 
back pain with disc space narrowing and osteoarthritis.

2.  Entitlement to an effective date earlier than March 16, 
2001, for the award of a 10 percent rating for hemorrhoids.

3.  Entitlement to a rating in excess of 40 percent for 
chronic lower back pain with disc space narrowing and 
osteoarthritis. 

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2003 and November 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that denied effective 
dates earlier than March 16, 2001 for the award of a 10 
percent rating for hemorrhoids and a 40 percent rating for 
chronic lower back pain with disc space narrowing and 
osteoarthritis; assigned a 40 percent rating for chronic 
lower back pain with disc space narrowing and osteoarthritis; 
and denied entitlement to a total rating based upon 
individual unemployability.  

In November 2006, the Board remanded the increased rating 
issue and effective date issues. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

A review of the record reveals that, prior to certification 
of the case to the Board, the Veteran requested a hearing 
before the Board at the local VA office (i.e., Travel Board 
hearing).  See the VA Form 9 dated in February 2009.  The 
case was subsequently certified to the Board in July 2009.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  To ensure full compliance with due process 
requirements, a remand is required. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the 
next available personal hearing (travel 
Board) before a Veterans Law Judge at the 
Hartford, Connecticut, Regional Office.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

